UNITED STATES DISTRICT COURT                             SOUTHERN DISTRICT OF TEXAS
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
Joseph Siller,                                  §                                           June 14, 2019
                                                §                                        David J. Bradley, Clerk
                        Plaintiff,              §
                                                §
'Versus                                         §                         Civil Action H-I9-454
                                                §
State Farm Mutual Automobile Insurance          §
Company,                                        §
                                                §
                        Defendant.              §

                                     Management Order

     I.     joseph Siller's breach of contract cl~.im is severed from his extra-contractual
            claims. Discovery on the extra-contractual claims is abated. (6)


     2.     The motion to consolidate is denied. (Is)


     3·     By July I, 20I9, the parties must jointly report the status of this case and
            the next steps to advance this litigation.


            Signed onjune   4-,      20I9, at Houston, Texas.




                                                         United States Districtjudge
